Citation Nr: 0005305	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
cholecystectomy.  

2.  Entitlement to service connection for 
hypercholesterolemia.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a dog 
bite.  

5.  Entitlement to service connection for hives and/or skin 
rash.  

6.  Entitlement to service connection for allergies.  

7.  Entitlement to service connection for headaches.  

8.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim for service 
connection for low back strain.  

9.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim for service 
connection for myopia.  

10.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim for service 
connection for disability based on positive tuberculosis tine 
test.  

11.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  

12.  Entitlement to an increased (compensable) evaluation for 
residuals of gout.  

13.  Entitlement to an increased (compensable) evaluation for 
residuals of hiatal hernia.  

14.  Entitlement to an increased (compensable) evaluation for 
residuals of a bilateral foot disorder.  

15.  Entitlement to a rating in excess of zero percent 
disabling for residuals of left 6th and 7th rib fractures.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1952 to June 
1975.  

This appeal arises from rating decisions by the RO in Denver, 
Colorado.  

This case was before the Board in October 1997 at which time 
it was remanded for additional development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate review.  

The issue of service connection for impotency had been 
developed for appellate review; however, while the case was 
in remand status, service connection for impotency as 
secondary to hypertension was granted by rating action in 
November 1999 and this issue is no longer before the Board.  

Also, while the case was in remand status, the RO determined 
that new and material evidence to reopen a claim of service 
connection for a sleep disorder had not been submitted; 
however, no appeal was initiated by the veteran with respect 
to this issue and it is not before the Board at this time.  

Finally, the Board notes that where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an "increased rating" based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as with the rating for the veteran's rib fractures 
in this case, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board does not characterize the issue of the proper 
rating for disability of the left 6th and 7th ribs as an 
"increased rating."  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The claims for service connection for residuals of 
cholecystectomy, hypercholesterolemia, a right knee disorder, 
residuals of a dog bite, hives and/or skin rash, allergies, 
and headaches are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  

3.  In a rating decision, dated in September 1975, the RO 
denied service connection for low back strain, myopia and a 
chronic lung disorder based on positive tuberculosis tine 
test.  The veteran was notified of the decisions, did not 
appeal and the determinations became final.  

4.  The evidence received since the September 1975 rating 
decisions is cumulative and repetitive, does not bear 
directly or substantially upon the issues at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  

5.  The veteran's hypertension is not manifest by diastolic 
pressure predominantly 110 or more, nor is systolic pressure 
predominantly 200 or more.

6.  The veteran's gout is controlled with medication and is 
essentially asymptomatic.  

7.  The veteran's hiatal hernia is asymptomatic.  

8.  The veteran's bilateral foot disorder is asymptomatic 
with use of orthotic.  

9.  There are no currently identifiable residuals of 
fractures of left 6th and 7th ribs.  


CONCLUSION OF LAW

1.  The claims for service connection for residuals of 
cholecystectomy, hypercholesterolemia, a right knee disorder, 
residuals of a dog bite, hives and/or skin rash, allergies, 
and headaches are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

2.  Evidence received since the September 1975 rating 
decision, wherein the RO denied entitlement to service 
connection for low back strain, myopia and a chronic lung 
disorder based on positive tuberculosis tine test, is not new 
and material; the prior decision is final and the veteran's 
claims for those benefits have not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

3.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 as in effect before and after January 12, 1998.  

4.  A compensable rating for gout is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.31 and Part 
4, Diagnostic Codes 5017-5002 (1999).  

6.  A compensable rating for hiatal hernia is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.31 and 
Part 4, Diagnostic Code 7046 (1999).  

7.  A compensable rating for bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5276 (1999).  

8.  A compensable rating for residuals of fractures of left 
6th and 7th ribs is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5299-5297 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Background.  Service medical records are negative as to the 
presence any gall bladder disorder.  Service medical records 
do show laboratory findings of hypercholesterolemia.  They 
also show complaints and treatment for a right knee injury, 
dog bite, skin disorder, and allergic reaction.  All of these 
problems resolved with treatment and there is no showing of 
any chronic disability or chronic residual disability 
resulting therefrom in subsequent service medical records.  
On service retirement examination, there was no clinical 
showing of any of the claimed disabilities, but at that time 
the veteran did report a history of life-long headaches that 
he treated with aspirin.  

Service medical facility records for April 1980 show the 
veteran had complaints of right upper quadrant pain of 8 
months duration and underwent a cholecystectomy for 
cholelithiasis at that time.  No reference to service onset 
is contained in these records.  VA outpatient treatment 
records from 1987-95 are of record but contain no pertinent 
information with respect to the veteran's claims for service 
connection.  

In January 1993, the veteran sought service connection for 
removal of his gall bladder and for hypercholesterolemia.  In 
February 1993, the veteran expanded his claim to include 
service connection for a right knee disorder, residuals of a 
dog bite, hives and/or skin rash, allergies, and headaches.  
These claims appear to have been based on his review of his 
service medical records, which had been furnished to him by 
the RO.  A March 1993 statement from the veteran's spouse 
expressed her agreement with the veteran's theory that his 
gall bladder problems had wrongly been attributed to his 
hiatal hernia and that, in effect, service connection was 
warranted for his gall bladder removal.  

At a travel board hearing before the undersigned in June 
1997, the veteran testified that he has had no indigestion 
problems since his gall bladder surgery in 1980 and felt that 
his earlier problems were due to his gall bladder and not to 
his hiatal hernia for which service connection had previously 
been granted.  He reported first having elevated cholesterol 
in service and felt service connection should be granted 
since he still had the condition.  He also referenced service 
treatment for his right knee, dog bite, hives, and allergies 
and, in effect, his belief that these conditions should be 
service connected.  He also noted that the "dog bite" was 
nothing and that he had not had headaches in years.  

Legal Criteria.  In making a claim for service connection for 
a disorder, the claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991). The United States Court of 
Veterans Appeals (Court) has defined the term "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence." Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim." Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993). Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Id. at 93.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

A claim for service connection requires three elements to be 
well-grounded. It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  This 
third element may be established by the use of applicable 
statutory presumptions.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Truthfulness of the evidence is presumed in 
determining whether a claim is well-grounded.  Id. at 504.  

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In considering the veteran's claims for service 
connection, the threshold question to be answered is whether 
the veteran's claims are well grounded; that is, whether they 
are plausible, meritorious on their own, or otherwise capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If a claim is not well grounded, then the appeal 
fails; and there is no further duty to assist in developing 
the facts pertinent to the claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  See Caluza.

In this case, there is insufficient evidence to establish the 
current presence of residuals of dog bite or headaches based 
on the medical evidence of record and the veteran's own sworn 
testimony.  It is neither contended nor shown that such 
disability exists.  Thus, there is no basis for an award of 
service connection as there is no disability demonstrated.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), and 
Rabideau, 2 Vet. App. at 144.

The same is true for the claim for service connection for 
hypercholesterolemia as this is not a disability.  Elevated 
cholesterol or hypercholesterolemia is a clinical assessment 
based on laboratory findings.  For VA purposes, this 
condition is not normally considered a disease entity per se.  
While elevated cholesterol may be the precursor of other 
disease processes, such as heart disease, it is not 
considered a disability in and of itself.  Unless there is a 
current disability that can be attributed to this finding, 
there is nothing to service connect.  The law specifically 
limits entitlement to service connection to disease or injury 
which results in disability.  The Court has held that the 
term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Hypercholesterolemia does not cause any impairment of earning 
capacity and is not a disease entity.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim."  
(Emphasis in original.)  In the absence of a finding of a 
present disability, the Board finds that the claim for 
service connection for hypercholesterolemia is not well-
grounded.  See Sanchez-Benitez and Rabideau, both supra.

With respect to the veteran's claim for service connection 
for residuals of cholecystectomy, the Board note that gall 
bladder problems were not shown in service and such problems 
were not shown until several years after service.  The 
current record shows no relationship between the veteran's 
service and his subsequent cholecystectomy and the veteran 
has offered no competent medical evidence to support his 
contention that there is such relationship.  As the claimed 
condition was not shown in service and since there is no 
medical nexus relating it to service, this claim is not well 
grounded.  

While the record shows that right knee complaints, hives/rash 
and allergies were identified in service, these conditions 
are not shown by the evidence of record to be chronic 
conditions which may now be the subject of a grant of service 
connection.  There is no showing by competent medical 
evidence that the treatment in service was for other than 
acute and transitory conditions, which resolved without 
residual disability.  The veteran's right knee problems, 
hives/rash and allergies in service are not shown to 
represent chronic disabilities nor is there any competent 
medical evidence or opinion relating any current right knee, 
skin, or allergy condition to the veteran's period of 
service.  The veteran has offered no competent medical 
evidence to establish the presence of a chronic condition in 
service or any competent evidence of a nexus between any 
current right knee disorder, skin disorder, or allergy 
condition and service.  Thus, these claims of service 
connection are also not well grounded.  

The veteran's assertions, set out above, of present 
disability attributable to service are not probative of a 
well-grounded claim.  Such opinions involve medical causation 
or medical diagnosis as to the effect that the claims are 
"plausible" or "possible".  Lay persons are not competent 
to offer medical opinions, so the assertions of lay persons 
concerning medical causation cannot constitute evidence of a 
well-grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

NEW AND MATERIAL

The veteran has contended and testified as to his belief that 
new and material evidence has been submitted to reopen his 
earlier claims that were denied by rating action in September 
1975.  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  

The second question is whether the evidence is "probative" of 
the issue at hand.  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  If 
such evidence is "so significant that it must be considered 
in order to fairly decide the merits of the claim," then the 
claim must be reopened.  Hodge v. West, 155 F.3d 1356 (1998); 
38 C.F.R. § 3.156(a) (1998).  When determining whether the 
veteran has submitted new and material evidence to reopen the 
claim, consideration must be given to all of the evidence 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  

Determining what the "issue at hand" in a case is depends on 
the evidence that was before the RO when it denied the claim 
and the reasons for its denial.  See Colvin, 1 Vet. App. at 
174 (material evidence is relevant to and probative of the 
issue at hand).  In this case, in September 1975 the RO 
denied service connection for low back strain, myopia and a 
disability manifested by positive tuberculosis tine test and 
notified the veteran of the decision in October 1975.  The 
reason for the denial of service connection for low back 
strain was that while the veteran had been treated for such 
in 1967, there was no chronic disability shown at that time 
or during the veteran's remaining period of service.  The 
claim of service connection for myopia was denied on the 
basis that this was not considered a disability for VA 
purposes.  The claim based on the positive tine test finding 
was denied since no disability related to this laboratory 
finding was identified.  The veteran did not appeal the RO 
decisions and they became final.  38 U.S.C.A. § 7105(c) (West 
1991).  

The critical evidence at the time of the September 1975 
rating decision denying the veteran's claim for service 
connection for low back strain consisted of the veteran's 
service medical records.  These records showed treatment for 
acute and transitory back complaints during service in 1967, 
but no subsequent service treatment.  There was no showing of 
chronic low back disability during service to include service 
retirement examination.  

With respect to this issue, the evidence submitted since 
September 1975 includes the veteran's contentions, his 
hearing testimony and medical records from long after service 
retirement.  The veteran's contentions and testimony cannot 
serve to establish the presence of a chronic back disability 
in service or the requisite medical relationship between any 
current back disorder and service, since the veteran as a 
layman is not qualified to render such opinions.  See 
Espiritu  The additional medical records merely show the 
veteran's current physical status and do not serve to relate 
this status to his period of service, which ended in 1975.  
Thus, while this medical evidence is new, because it was not 
before the RO when it denied service connection in September 
1975, it is not "material" because it is not relevant or 
probative of the issue at hand, namely whether the veteran 
has a chronic low back disorder of service origin.  

The veteran's other two claims for service connection were 
denied in September 1975 on the underlying basis that there 
was no disability for which service connection could be 
granted.  The veteran's claim for service connection for 
myopia was denied on the basis that there was no indication 
of a chronic eye disorder resulting from service.  Service 
medical records show that the veteran was provided glasses 
for myopia and refractive error and that his vision was 
correctable to 20/20 during service and on retirement 
examination.  Service medical records were negative as to the 
presence of any eye injury or disease.  Under 38 C.F.R. § 
3.303(c), congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation, and are not 
subject to service connection.  The Board has considered the 
veteran's contentions and testimony that his eyesight has 
worsened since service and that he attributes this to 
service.  However, as a layman, the veteran is not competent 
to render medical opinions.  In this regard, the Board notes 
the most recent ophthalmologic examiner in January 1998 noted 
that the veteran's vision was correctable to 20/20 and that 
the uncorrected change in his visual acuity was attributable 
to myopic refractive error change, which is a normal aging 
change.  Thus, the evidence added to the record since the 
1975 rating action while new is not material as it does 
indicate the presence of an eye disability of service origin 
for which service connection could be granted.  

Finally, the Board has considered the veteran's contentions 
that his positive tine test in service represented a 
disability and that this claim should be reopened.  However, 
the veteran has submitted no competent medical evidence or 
opinion in this regard nor is such of record.   Service 
medical records show no disability associated with the 
positive test reading and the veteran's claim was denied on 
this basis in 1975.  The medical records added to the claims 
folder since that time still fail to show the necessary 
underlying disability.  The veteran has submitted no 
competent evidence suggesting that the positive tine test was 
indicative of the presence of such underlying disability.  
The Board has considered the veteran's contentions in this 
regard, but as note above the veteran is not competent to 
make such medical determinations.  See Espiritu.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1975 RO 
decisions is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claims.  
The RO's prior denial of service connection for low back 
strain, myopia and disability based on positive tuberculosis 
tine test remain final.  

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Here, the veteran has 
been advised of the reasons that his attempts to reopen have 
been denied and the VA in so doing has met its obligations 
under 38 U.S.C.A. § 5103(a).  

Increased ratings

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
disabilities are more disabling than contemplated by the 
current evaluations.  Therefore, his claims for increased 
evaluations are well-grounded, and VA has a statutory duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Here the veteran 
has been provided the opportunity to present his case at a 
travel board hearing and the case has also been remanded to 
afford the veteran a current VA examination.  Thus, the VA's 
duty to assist has been met.  

General Background.  Based on service medical records, 
service connection with noncompensable ratings was originally 
granted for hypertension, gout, hiatal hernia, and bilateral 
foot disorder by rating action in September 1975.  These 
awards were effective from the day following service 
discharge.  

In January 1993, the veteran sought increased ratings for 
these disabilities and also sought service connection for 
residuals of fractured ribs.  

VA outpatient treatment records reflect blood pressure 
readings of 174/114 and 174/120 in November 1990; 136/84 in 
January 1991; 154/98 in June 1991; 138/86 in December 1991; 
146/96 in January 1972; 140/90 in July 1992; 150/80 in 
January 1993; 148/90 in February 1993.

On VA examination in February 1993, the examiner noted that 
the veteran had brought in his private medical records and 
that they had been reviewed.  The examiner reported a history 
of gout with no attacks in the past ten years and a uric acid 
level of 4.8.  The veteran was said to have flat feet, but no 
hallux valgus.  He had been using orthotics since 1989.  The 
veteran reported that the problems associated with his hiatal 
hernia had ended following his gall bladder surgery in 1980.  
A detailed history of the veteran's hypertension and its 
treatment with medication was reported by the examiner.  He 
reported that in the past month the veteran's blood pressure 
had ranged from 158/94 to 124/88.  On examination, the 
veteran's blood pressure was reported as 164/124, 150/120 and 
134/120.  Pertinent diagnoses was essential hypertension, 
severe.  No other cardiac diagnosis was reported.

By rating action in January 1994, the veteran's evaluation 
for his hypertension was increased to 10 percent, effective 
from January 1993.  The veteran's ratings for gout, hiatal 
hernia, and bilateral foot disorder were continued at the 
noncompensable level.  The January 1994 rating action also 
granted service connection for fracture of the left 6th and 
7th ribs, but assigned a noncompensable rating based on a 
lack of any demonstrated residuals.  

VA outpatient treatment records reflect blood pressure 
readings of 130/90 in April 1993, and 150/90 in October 1993.  
A record of blood pressure readings (apparently taken by the 
veteran) beginning in May 1993 and extending into April 1994 
reflects many readings, with diastolic readings mostly in the 
70's, 80's and 90's.  VA outpatient treatment records reflect 
blood pressure readings of 150/110 in March 1994; 124/76 in 
April 1994; 122/80 in August 1994; 154/94 in January 1995; 
and 136/88 in March 1995.  A record of blood pressure 
readings (apparently taken by the veteran) for February and 
March 1995 reflects diastolic readings mostly in the 70's and 
80's.  VA outpatient treatment records reflect blood pressure 
readings of 150/96 in April 1995; 180/110 in July 1995; 
146/90 in October 1995; a notation dated in October 1995 
reflects that the veteran's home blood pressure readings were 
in the range of 100 to 160 systolic over 60 to 100 diastolic; 
it was noted that the veteran's blood pressure was poorly 
controlled.  Blood pressure readings of 170/110 and 156/96 
were 136/78 and 144/80 in August 1996; 140/92 in September 
1996; 140/82 and 140/88 in March 1997.

At the travel board hearing in June 1997, the veteran 
discussed his service connected disabilities and their 
treatment.  Following the hearing, the case was remanded by 
the undersigned for a current medical examination.  

VA outpatient treatment records reflect blood pressure 
readings of 160/100 in June 1997; 150/100 in July 1997; 
148/102 in August 1997; 153/99 in October 1997; and 180/100 
in November 1997.

On examination in January 1998, the examiner noted that he 
had extensively reviewed the veteran's records subsequent to 
the examination in 1993.  Physical examination revealed that 
blood pressure in the right arm while the veteran was sitting 
was 168/95.  The blood pressure in the left arm while sitting 
was 150/90.  It was noted that blood pressure taken earlier 
that morning was 200/120.  The examiner noted that the 
veteran's blood pressure had been extremely labile since the 
1993 examination.  He noted some recent elevations of blood 
pressure with diastolic in excess of 110, but he attributed 
this elevation to changes and adjustments in the veteran's 
medication.  The examiner found no evidence of end organ 
damage.

With respect to gout, the veteran had no complaints and 
indicated that he had been doing wonderfully.  His gout was 
said to have been under good control with medication since 
his 1993 examination.  No adverse findings were reported on 
examination.  

With respect to his hiatal hernia, the veteran had no 
complaints indicating that his symptoms had ceased with his 
cholecystectomy and that his hiatal hernia was not currently 
a problem.  Again, no adverse findings were reported on 
examination.  

With respect to his bilateral foot disorder, the veteran had 
no complaints.  He reported that his foot problems had ended 
when he was given orthotics (1989) and that he currently had 
no foot pain if he used the orthotics.  

With respect to the veteran's ribs, no residuals of fracture 
were ascertainable by complaint or examination.  The veteran 
could not recall where the fractures were and there were no 
clinical findings reported indicative of any residuals.  

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity,  38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The RO has rated hypertension pursuant to the criteria found 
at 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board notes 
that, during the pendency of this appeal, VA issued new 
regulations for evaluating disability due to diseases of the 
arteries and veins, effective January 12, 1998. 62 Fed. Reg. 
65,219 (Dec. 11, 1997).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application. Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991). In light of the Court's holding in 
Karnas, the Board has compared the previous version of DC 
7101 (1997), and the new version of the regulation as 
published in 62 Fed. Reg. 65,219 (effective Jan. 12, 1998), 
and the Board finds that, although the regulations have been 
rephrased, the elements to be considered in determining the 
degree of disability have not been changed in a substantive 
way so as to affect the outcome of the veteran's claim in 
this case.  

The "old" criteria in Diagnostic Code 7101 provided that a 10 
percent disability rating was warranted if diastolic pressure 
was predominantly 100 or more.  A 20 percent rating was 
warranted if diastolic pressure was predominantly 110 or more 
and there were definite symptoms.  A 40 percent rating was 
warranted if diastolic pressure was predominantly 120 or more 
and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the 
"old" Diagnostic Code 7101 provided that, for the 40 percent 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2 
specified that, when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

The "new" criteria provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  Note  1 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For the purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.  

Gout is evaluated under Diagnostic Code 5017, as analogous to 
the criteria pertaining to rheumatoid arthritis, which are 
found in Diagnostic Code 5002.  Under Diagnostic Code 5002, 
where gout is an active process, an evaluation of 20 percent 
disabling is warranted where the evidence is indicative of 
one or two exacerbations a year in a well-established 
diagnosis.  Chronic residuals, such as limitation of motion, 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved. Where the limitation of motion 
of the specific joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, but not added under 
Diagnostic Code 5002. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. The 
ratings for the active process will not be combined with the 
residual rating for limitation of motion, and the higher 
evaluation is assigned. 38 C.F.R. § 4.71(a) (1998).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998). Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling. Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  

Under Diagnostic Code 7346, a 30 percent rating is provided 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
provided where there are two or more of the symptoms of the 
30 percent rating of less severity.  

The veteran's rib fractures have been rated as noncompensably 
disabling by analogy to Diagnostic Code 5297, which applies 
to removal of a rib or ribs.  Under the provisions of 
Diagnostic Code 5297, a 10 percent rating is warranted where 
there is removal of one rib, or resection of two or more ribs 
without regeneration.  Rib fractures that cause chest wall 
injury may be rated based upon any restrictive lung disease 
they cause.  38 C.F.R. § 4.97, Diagnostic Code 6843.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Analysis.  The Board finds that the medical evidence on file 
shows that the veteran is not entitled to a disability rating 
in excess of 10 percent for his hypertension under either the 
"old" or "new" version of Diagnostic Code 7101.  While it is 
true that the veteran has had diastolic pressure of 110 or 
more, both versions of the Code state that the readings must 
be "predominantly 110 or more," in order to get the next 
higher rating of 20 percent.  As indicated above, the most 
recent VA examiner has reviewed the veteran's records from 
1993 to the time of his 1998 examination and has opined that 
the veteran's blood pressure has been labile during that 
period.  While he noted intermittent diastolic readings over 
110 and intermittent systolic readings of 200 or more, there 
is no showing of diastolic readings predominantly 110 or 
more, definite symptoms or systolic pressure predominantly 
200 or more.  Consequently, the Board concludes that the 
veteran does not meet or nearly approximate the criteria 
necessary for the next higher rating of 20 percent for 
hypertension under Diagnostic Code 7101 as in effect before 
and after January 12, 1998.  

With respect to the veteran's gout, the records clearly shows 
that the condition is not an active process.  The veteran's 
gout is shown to be well controlled by medication with no 
attacks in years.  The veteran has voiced no subjective 
complaints and there is no competent medical evidence showing 
any residual disability attributable to the veteran's gout.  
In the absence of an active process and the absence of any 
residual disability, there is no basis for the assignment of 
a compensable evaluation under Diagnostic Code 5017-5002. 

The veteran's bilateral foot disorder has been classified as 
flat feet and is evaluated under Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be assigned.  The record in this case shows that 
the veteran reports no problem with his feet since obtaining 
orthotics in 1989.  There are no subjective complaints by the 
veteran and there are no clinical findings showing the 
moderate symptomatology (as set out above) necessary for a 
compensable rating of 10 percent.  The veteran's symptoms are 
no more than mild in degree and are relieved by orthotics.  
Thus, a compensable rating is not warranted.  

The veteran has no complaints with respect to his hiatal 
hernia and there are no clinical findings indicating the 
presence of persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of any 
impairment of health.  In order for a compensable rating to 
be granted, two or more of these symptoms would have to 
shown, but in the present case there is no demonstrated 
symptomatology attributable to the veteran's hiatal hernia 
nor is such contended by the veteran.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Here, the requirements for a 
compensable rating have not been met and the claim must be 
denied.  

Rating in excess of zero percent

The veteran has voiced no complaints with respect to his rib 
fractures and the medical evidence of record shows no 
residuals.  There is no subjective or objective evidence that 
the veteran's left 6th and 7th rib fractures are productive of 
residual disability.  No pertinent evidence of disability or 
limitation of function, such as swelling, atrophy, 
tenderness, limitation of motion, etc., have been shown and 
no related respiratory problems have been noted on VA 
examination nor has the veteran complained of such.  The 
veteran has offered no evidence supporting a finding that his 
current residuals are in fact compensable.  The evidence of 
record does not show the removal of one or more ribs, or the 
resection of two or more ribs without regeneration.  The 
evidence of record shows healed fractures that are currently 
asymptomatic.  Again, the provisions of 38 C.F.R. § 4.31 
apply.  In the absence of evidence of any current 
symptomatology, the Board can find no basis for the grant of 
a compensable evaluation of this condition.  There is also no 
showing of any compensable symptomatology at any time during 
the appellate period that would warrant staged ratings.  As 
such, an evaluation in excess of zero percent disabling for 
residuals of the veteran's left 6th and 7th rib fracture is 
not warranted and this claim is denied.  


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for residuals of 
cholecystectomy, hypercholesterolemia, a right knee disorder, 
residuals of a dog bite, hives and/or skin rash, allergies, 
and headaches, the claims are denied.  

New and material evidence not having been submitted to reopen 
the veteran's claims of entitlement to service connection for 
low back strain, myopia and a disability based on positive 
tuberculosis tine test, the appeals are denied.  

An increased rating for hypertension is denied.  

Compensable ratings for residuals of gout, hiatal hernia and 
bilateral foot disorder are denied.  

A rating in excess of zero percent for residuals of the left 
6th and 7th rib fractures is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

